Citation Nr: 0910685	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970, and from July 1973 to December 31, 1991.  He 
died in March 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO.  

In her November 2006 Substantive Appeal, the Veteran 
requested the opportunity to testify at a hearing held before 
a Veterans Law Judge at the RO.  The RO scheduled the hearing 
for May 2008.  

The appellant did not appear for the hearing and, since that 
time, has not requested the opportunity to testify at another 
Board hearing.  In light of the above, the Board finds that 
the appellant's request to testify at a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.704.  


REMAND

After a careful review of the claims folder, the Board finds 
that the appellant's claim must be remanded for further 
action.  

In this case, the record indicates that the Veteran died on 
March [redacted], 2005 at the age of 56.  The immediate cause of 
death on the death certificate was terminal lung cancer with 
metastasis.  No other conditions were identified as 
significant in contributing to the Veteran's death and an 
autopsy was not performed.  At the time of the Veteran's 
death, the Veteran was not service connected any disability.  

The appellant in this case contends that the Veteran was 
exposed to Agent Orange in service and that this caused his 
terminal lung cancer.  

Here, the Board notes that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to Agent Orange during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  

The Board also notes that VA is to concede exposure to 
herbicides on a factual basis if a Veteran alleges service 
along the DMZ in Korea, and was assigned to one of several 
particular units between April 1968 and July 1969.   See M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  
And if a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, presumptive service 
connection for numerous diseases, to include respiratory 
cancers, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  

In this case the Veteran's service records indicate that the 
Veteran served in the Republic of Korea from July 6, 1969 to 
September 18, 1970.  He was assigned to Company B of the 2nd 
Engineering Battalion of the 2nd Infantry Division, Eighth 
Army.  

The Veteran's personnel records indicate that he was assigned 
to Camp Casey, Korea, which was located in the city of 
Dongducheon, 11 miles southeast of the DMZ.  

Prior to his death, the Veteran reported that he frequently 
worked as a combat engineer in the area of the DMZ where 
Agent Orange was sprayed.  In addition, the Veteran's claims 
file contains a copy of the Imjin Scout Insignia for 
commendable service along the DMZ in March 1970.  

In order to warrant presumptive service connection for Agent 
Orange exposure in the Republic of Korea, the Board notes 
that the Department of Defense (DoD) has identified specific 
units that served in areas along the demilitarized zone (DMZ) 
in Korea where herbicides were used between April 1968 and 
July 1969.  VBA's Adjudication Procedure Manual, M21-1 
provides that VA is to concede exposure to herbicides on a 
factual basis if a Veteran  alleges service along the DMZ in 
Korea, and was assigned to one of these units between April 
1968 and July 1969.   See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l).  

If the Veteran served in Korea between April 1968 and July 
1969 and was not assigned to one of the listed units, then a 
request is to be submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification of 
the location of a Veteran's unit.  In this regard, the Board 
notes that the Court has consistently held that the 
evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).

In this case, the Veteran's unit is not listed among those 
delineated in M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(l), and the Veteran's claims file does 
not indicate that a request was made to the JSRRC for 
verification of the location of a Veteran's unit.  

A remand is therefore necessary in order that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1 may be followed in this case.  
Specifically, the M21-1MR provides that the following 
development should be performed:  

a)  Ask the appellant and her representative for the 
approximate dates, location, and nature of the alleged 
exposure. 	

b)  Furnish the description of exposure to C&P service 
via e-mail at VAVBAWAS/CO/211/Agent Orange, and request 
a review of the Department of Defense's inventory of 
herbicide operations to determine whether herbicides 
were used as alleged. 

c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request to The 
United States Joint Services Records Research Center 
(JSRRC) for verification of exposure to herbicides.  

See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(m).

Based on the foregoing, the Board concludes that this matter 
must be remanded and that the agency of original jurisdiction 
must comply with the procedures set forth in the VA 
Adjudication Manual.  

Then, in light of all the evidence of record, the RO must 
readjudicate whether the Veteran was exposed to herbicides 
while serving in the Republic of Korea, and thus, whether 
presumptive service connection is warranted for the cause of 
the Veteran's death from lung cancer.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed 
to substantiate her claim, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  

Upon remand therefore, the appellant should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the appellant and 
her representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should comply with the 
evidentiary development noted in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
para. 10(l), (m), as described above.  
Provide the appellant with the information 
obtained and give her an opportunity to 
respond.  

3.  After completing the requested 
development, the RO should again review the 
record and readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative should 
be furnished a supplemental statement of 
the case (SSOC), and an appropriate time 
should be given for them to respond 
thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




